Citation Nr: 0336779	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  03-03 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for dysthymia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant




ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from February 1994 to 
December 1997. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in April 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which essentially denied 
service connection for dysthymia and PTSD (styled by the RO 
as a claim for service connection for dysthymia claimed as 
PTSD).  The veteran entered notice of disagreement with this 
decision in April 2000; the RO issued a statement of the case 
in October 2002; and the veteran entered a substantive 
appeal, on a VA Form 9, which was received in January 2003.  
The veteran appeared and testified in July 2003 at a 
videoconference hearing before the undersigned Acting 
Veterans' Law Judge. 


FINDINGS OF FACT

1.  All evidence necessary to decide the service connection 
claims on appeal has been obtained; VA has notified the 
veteran of the evidence needed to substantiate the service 
connection claims addressed in this decision, and has 
obtained all relevant evidence designated by the veteran, in 
order to assist in substantiating the claim for VA 
compensation benefits; further, in light of the grant of 
service connection for PTSD and dysthymia, there is no 
reasonable possibility that additional assistance would 
further aid in substantiating either of these claims. 

2.  The veteran did not engage in combat with the enemy.

3.  The evidence for and against the veteran's claim is in 
relative equipoise on the question of whether the alleged 
stressor of a personal assault by a Seaman C. occurred during 
the veteran's active duty service

4.  The competent medical evidence for and against the 
veteran's claim is in relative equipoise on the question of 
whether the veteran currently has a medical diagnosis of 
PTSD. 

5.  The competent medical evidence for and against the 
veteran's claim is in relative equipoise on the question of 
whether the diagnosed PTSD is etiologically related to a 
stressful event of personal assault in service.

6.  The competent medical evidence for and against the 
veteran's claim is in relative equipoise on the question of 
whether the veteran's diagnosed dysthymia is etiologically 
related to her service-connected PTSD or was actually 
incurred during service. 


CONCLUSIONS OF LAW

1.  With the resolution of reasonable doubt in the veteran's 
favor, PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125(a) (2003).  

2.  With the resolution of reasonable doubt in the veteran's 
favor, service connection for dysthymia is warranted, on 
either a direct or secondary basis.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310, 4.125(a) (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the grant of benefits sought on appeal, no 
further evidence is necessary to substantiate the veteran's 
claims for service connection for PTSD and dysthymia.  See 
38 U.S.C.A. § 5103(a) (West 2002).  In this veteran's case, 
there is no reasonable possibility that further assistance 
would aid in substantiating the veteran's claim for VA 
compensation benefits.  See 38 U.S.C.A. § 5103A(a)(1),(2) 
(West 2002). 

The veteran contends that she currently suffers from PTSD and 
dysthymia as a direct result of personal sexual assaults, or 
rape, during her active service.  She specifically contends 
that she was sexually assaulted by a Seaman C. during "A" 
School, but did not report the event, and that Seaman C. was 
later court-martialed for a sexual assault of another female.  
The veteran testified at a personal hearing in July 2003 that 
on another occasion in service she was raped and molested 
during the time she was stationed aboard the USS Yellowstone.  
She testified that during service she began to experience 
nightmares, hyper-startle response, anxiety and panic 
attacks, sleep disturbance, difficulty being around men, a 
tendency to isolate from activities, irritability and anger, 
emotional numbing, interference with concentration, and 
difficulty with intimacy which recently led to a divorce.  
She further testified of another incident in Naples, Italy, 
when her roommate's homosexual girlfriend bit her neck, which 
resulted in the veteran sleeping in the lounge instead of her 
room, her superior filing an investigative report, and the 
veteran being ostracized by her roommate and others on base.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2003).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2003).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).  Additionally, service 
connection may be granted for a disorder found to be 
proximately due to, or the result of, a service-connected 
disability, including on the basis of aggravation.  38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection for PTSD now requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).  Prior to the effective date of 38 C.F.R. § 
3.304(f) on June 18, 1999, and at the time of the veteran's 
claim for service connection for PTSD, the requirements for 
service connection for PTSD were: medical evidence 
establishing a clear diagnosis of the condition; credible 
supporting evidence that the claimed stressor actually 
occurred; and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. 
§ 3.304(f) (1998).  In this case, the Board finds that the 
new regulation is potentially more beneficial in this 
veteran's case because it only requires medical evidence of a 
current diagnosis of PTSD in accordance with DSM-IV, but no 
longer requires a "clear" diagnosis of PTSD (which could 
include a diagnosis based on a version of DSM prior to the 
DSM-IV).  The veteran was advised of the new regulation in 
the October 2002 statement of the case.  

In March 2002, 38 C.F.R. § 3.304(f), which sets for the 
requirements for service connection for PTSD, was amended to 
add a specific section dealing with claims for service 
connection for PTSD secondary to allegations of an in-service 
personal assault.  The new provision of 38 C.F.R. 
§ 3.304(f)(3)(2003) codifies the development procedures for 
PTSD secondary to personal assault previously found in the VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part III, 5.14 (April 
30, 1999).  The Board finds that the March 2002 regulatory 
change is favorable to the veteran, as it provides the basis 
for establishing evidence of in-service personal assault from 
sources other than the veteran's service records.  The 
veteran was advised of these changes in the October 2002 
statement of the case. 

The revised regulation at 38 C.F.R. § 3.304(f)(3) (2003) now 
provides that, if PTSD is based on in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor and such evidence include, 
but are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  The regulation 
specifically provides that VA will not deny a PTSD claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d),(f); Doran v. Brown, 
6 Vet. App. 283, 289 (1994).  However, if it is determined 
that a veteran did not engage in combat with the enemy, or 
the claimed stressor is not related to combat, the veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).

In this case, there is no objective evidence that the veteran 
"engaged in combat with the enemy."  See VAOPGCPREC 12-99.  
The veteran's DD Form 214 does not indicate references to 
combat, but reflects that the veteran was a data processor, 
was stationed at Norfolk, Virginia, and Naples, Italy, and 
earned no decorations, medals, badges, ribbons, or awards 
that represent combat with the enemy.  Moreover, the veteran 
does not even allege that the claimed in-service stressful 
events of personal assault were related to combat with the 
enemy in service.  For these reasons, the Board finds that 
the veteran did not engage in combat with the enemy and that 
the reported stressors are not claimed to be related to 
combat.

Because the veteran did not engage in combat with the enemy, 
her lay testimony alone is not enough to establish the 
occurrence of the alleged stressor of personal assault.  
However, after a review of the evidence, the Board finds that 
the service records and other evidence of record is 
sufficient to raise a reasonable doubt as to whether the 
alleged stressor of a personal assault by a Seaman C. 
occurred during the veteran's active duty service.  The Board 
has specifically considered behavior changes that occurred at 
the time of the incident, or soon thereafter, as indicated by 
38 C.F.R. § 3.304(f)(3), which may indicate the occurrence of 
an in-service stressor.

The revised regulation at 38 C.F.R. § 3.304(f)(3) 
contemplates that a request for transfer to another military 
duty assignment may be some evidence of behavior changes that 
may constitute credible evidence of the stressor.   In this 
veteran's case, while there is no evidence of a request for 
change of duty stations, the record does reflect that the 
veteran had two duty stations following training, and an 
April 1997 counseling memorandum reflects the veteran's 
desire to move off base.  

Deterioration in work performance is a behavior change 
contemplated by 38 C.F.R. § 3.304(f)(3) that may constitute 
credible evidence of the stressor.   In this case, the record 
reflects a significant deterioration in the veteran's work 
performance from 1995 to 1997.  A November 1995 evaluation 
notes that the veteran showed maturity and initiative in some 
of her responsibilities, worked hard, worked independently, 
had good potential, and was "fully capable of doing work 
well," although she needed some improvement in her work 
ethic and work habits.  The evaluation in December 1996 noted 
that the veteran was "progressing," although she required 
additional supervision, had been counseled several times on 
her responsibilities, and had been given a non-judicial 
punishment.  The evaluations toward the end of service in 
1997 show stagnant professional and personal performance, 
dereliction of duty, and removal from specific 
responsibilities, with notation of "significant problems."  
An April 1997 memorandum reflects the veteran's failure to 
send a message that was required as part of her duties.  The 
veteran was removed from the watch bill in April 1997.  By 
October 1997, the veteran was facing non-judicial punishment 
for failing to perform duties associated with maintaining her 
room, absence from place of duty, and failure to obey a 
lawful order.  An Investigating Officer's report noted the 
veteran's "long-standing, well-documented history of . . . 
consistently poor professional performance and personal 
conduct," and that she was "unable or unwilling to sustain 
the minimum standards required by her work center, her 
command, or the Navy."  The report notes multiple room 
inspection failures.  

Substance abuse is also a behavior change indicated by 
38 C.F.R. § 3.304(f)(3) that may constitute credible evidence 
of the stressor.  In this case, the evidence includes a lay 
statement by the veteran's former boyfriend that reflects 
that when he visited the veteran in April 1997, "she drank 
way more than I had ever seen her drink before."  An April 
1997 service medical record entry reflects the veteran's 
report of drinking on weekends to intoxicate, diagnosed as 
Axis I diagnoses of episodic alcohol abuse, and adjustment 
disorder.  Again in August 1997 the Axis I diagnoses included 
episodic alcohol abuse, as well as occupational problems.  

Episodes of depression, panic attacks, or anxiety without an 
identifiable cause are examples of behavior changes 
contemplated by 38 C.F.R. § 3.304(f)(3) that may constitute 
credible evidence of the stressor.  In this case, a 
professional development evaluation in 1997 indicated that 
the veteran needed to get more confidence, and needed to feel 
responsible for a specific job in order to have a sense of 
accomplishment.  An April 1997 counseling memorandum reflects 
that the veteran was chronically sleepy, which also 
manifested in disinterest of her work.  In a November 1997 
Report of Medical History, the veteran indicated a history or 
complaints that included frequent trouble sleeping and 
depression or excessive worry, indicated to the examiner to 
be increased stress and depression secondary to being forced 
out of the Navy; these are symptoms that she did not report 
as having at the time of a 1993 examination.  In August 1997 
the veteran complained of unspecified abdominal pain.  
Dysthymia was diagnosed in service in April 1997. 

Unexplained economic or social behavior changes are also 
contemplated by 38 C.F.R. § 3.304(f)(3) as behavior changes 
that may constitute credible evidence of a stressor.  The lay 
statement by the veteran's former boyfriend reflects that the 
veteran underwent various behavioral changes in service, 
including being more withdrawn, secretive, suspicious, 
distant, argumentative, frustrated, and distrustful.  A 
statement from a fellow service member who resided in the 
same barracks with the veteran reflects that the veteran 
began sleeping in the lounge, that others harassed the 
veteran, that there was an investigation, and that during 
service the veteran appeared to have lost confidence and 
self-esteem.  A statement from the veteran's mother reflects 
that after service the veteran slept more, did not take care 
of herself, screamed at her, and had held four of five jobs 
in a short period of time. 

Based on this evidence, the Board finds that the service 
records and other evidence of record is sufficient to raise a 
reasonable doubt as to whether the alleged stressor of a 
personal assault by Seaman C. occurred during the veteran's 
active duty service.  Resolving reasonable doubt on this 
question in the veteran's favor, the Board finds that the 
reported stressor of a personal assault by a Seaman C. 
occurred in service.  38 C.F.R. § 3.102.  

Turning to the question of a diagnosis of PTSD, the Board 
finds that the evidence for and against the veteran's claim 
is in relative equipoise on the question of whether the 
veteran currently has a medical diagnosis of PTSD.  For 
example, a September 1999 VA progress note records the 
veteran's reported history of sexual assault and molestation 
during active service, with a diagnosis of major depression; 
at that time there was not enough information to render a 
diagnosis of PTSD.  Two days later, in September 1999, the 
veteran was diagnosed with PTSD with depression and anxiety, 
based primarily on reports of memories of sexual trauma while 
in service.  At a January 2000 VA mental disorders 
examination, the veteran reported a history of sexual assault 
during service, that she filed a report, and that the service 
member went to prison.  The Axis I diagnosis in January 2000 
was chronic dysthymia.  Resolving reasonable doubt in the 
veteran's favor, the Board finds that the veteran has a 
diagnosis of PTSD in accordance with the provisions of 
38 C.F.R. § 4.125(a).  38 C.F.R. § 3.102.  

On the question of whether the diagnosed PTSD is 
etiologically related to a stressful event of personal 
assault in service, the Board finds that the competent 
medical evidence for and against the veteran's claim is in 
relative equipoise on the question of whether the diagnosed 
PTSD is etiologically related to a stressful event of 
personal assault in service.  The favorable medical evidence 
includes a September 1999 Axis I diagnosis of PTSD (with 
depression and anxiety) by a VA examiner, based on a history 
of sexual assault during service.  The unfavorable medical 
evidence includes a January 2000 Axis II diagnosis of a 
longstanding borderline personality disorder, and the VA 
examiner's opinion that the stressful events were both the 
in-service event and sexual assaults within the veteran's 
family.  The examiner did not offer an opinion as to whether 
the in-service stressor alone could support a diagnosis of 
PTSD.  The Board is precluded from differentiating between 
symptomatology attributed to a non-service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so, although the Board may not 
ignore such distinctions where they appear in the medical 
record.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).  Resolving reasonable doubt in the veteran's favor, 
the Board finds that the veteran currently has a diagnosed 
disability of PTSD that is etiologically related to a 
stressful event of personal assault in service.  38 C.F.R. 
§ 3.102.  The Board finds that this in-service stressful 
event of sexual assault by a Seaman C. alone is sufficient to 
support the PTSD diagnosis of record.  

As indicated, with the resolution of reasonable doubt in the 
veteran's favor, the record includes competent evidence which 
supports the veteran's assertion of in-service incurrence of 
the stressful event of a personal assault, a medical 
diagnosis of PTSD, and medical evidence of a nexus between 
diagnosed PTSD and the stressful event of personal assault in 
service.  For these reasons, and with the resolution of 
reasonable doubt in the veteran's favor, the Board finds that 
the veteran's diagnosed PTSD was incurred in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f), 4.125(a).  

The Board further finds that the competent medical evidence 
for and against the veteran's claim is in relative equipoise 
on the question of whether her currently diagnosed dysthymia 
is etiologically related to her service-connected PTSD.  A 
March 1999 VA mental disorders examination report reflects 
Axis I diagnoses of moderately severe major depression and 
moderately severe general anxiety disorder, with an Axis II 
diagnosis of personality disorder (not otherwise specified).  
On September 10, 1999, the veteran was diagnosed with PTSD 
with depression and anxiety, based primarily on reports of 
memories of sexual trauma while in service.  For this reason, 
and with the resolution of reasonable doubt in the veteran's 
favor, the Board finds that the diagnosed dysthymia is 
etiologically related to the veteran's service-connected 
PTSD.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310, 4.125(a).

In the alternative, with resolution of reasonable doubt in 
the veteran's favor, service connection could also be granted 
for dysthymia on a direct basis.  A diagnosis of dysthymia 
was rendered during service, and a current diagnosis of 
chronic dysthymia is shown.  With sufficient showing of a 
chronic disease in service, such as the diagnosed dysthymia 
here, later manifestations of the same disease are service 
connected.  38 C.F.R. § 3.303(b).  There is no question of 
intercurrent causes here.  The RO denied this claim stating 
dysthymia is a personality disorder.  To the contrary, 
dysthymia is clearly listed in DSM-IV (American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)) as a mood disorder and is located 
in the chapter describing such conditions, not in the chapter 
applicable to personality disorders.  Moreover, although 
there is some indication in the record the veteran received 
psychiatric treatment before service, there is no objective 
medical evidence demonstrating such, and she is entitled to 
the presumption of soundness based on her entrance 
examination.  In other words, there is no objective evidence 
showing dysthymia actually existed before service, as opposed 
to some psychiatric symptomatology. 


ORDER

Service connection for PTSD is granted.

Service connection for dysthymia is granted.



	                        
____________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



